 'In the Matter- of STOCKHAM PIPE FITTINGS COMPANYandKENNETHM. FALBNER, AN INDIVIDUALCase No. 10-CA-99.-Decided June 2811949,DECISIONANDORDEROn February 28, 1949, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has not engaged in certain unfair labor practices allegedin the complaint and recommending dismissal of those allegations.Thereafter the complainant and the General Counsel filed exceptionsto the Intermediate Report; the General Counsel filed a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions noted herein :1.Like the Trial Examiner, we find that the record as a whole failsto support a finding that Falkner was discriminatorily dischargedwithin the meaning of the Act.Furthermore, we are convinced onthis record that Falkner, as the admitted leader of the local, andas one of the negotiators and signatories to a valid no-strike agreementbetween the Union and Respondent, had an even greater duty thanthe rank and file employees to uphold its provisions.' Like theTrial Examiner, ,we find it inconceivable under all the circumstancesherein presented, that Falkner was an uninformed and innocentbystander to ' all the events leading, up to the general strike of July 17,1946, 'or that he played no part, in advocating and planning' the, well'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board hasdelegated its powers in connection withthis case to a three-member panel.[Members Reynolds, Murdock, and Gray].2Matter of National Electric Products Corp.,80 N. L.R. B. 995,and cases cited therein.S4 N. L. R. B., No. 72.629 630DECISIONSOF NATIONAL LABORRELATIONS BOARD2.Nor do we find merit in the General Counsel's contention that theRespondent has waived any right of discharge by reason of the factthat Falkner was permitted to work for approximately 7 weeks afterthe strike was settled.Certainly under the strike settlement agree-ment the Respondent had the right to discharge Falkner for hisresponsibility in connection with the strike.As found by the TrialExaminer, his retention after September 13, 1946, when eight otheremployees were discharged for strike activities, was due to a creditedunderstanding between the Union and Respondent to the effect thatFalkner was then seeking other employment, but wished to remainon the job long enough to process the cases of the eight dischargeesto final arbitration.From the close of the arbitration proceedingson September 29 to October 16, 1946, when the Respondent questionedFalkner as to his future plans, and clearly indicated its desire that heresign or be discharged,' the record, in our opinion, shows' a clearintent on the part of the Respondent to give Falkner every oppor-tunity to reestablish himself elsewhere, before termination of hisemployment.Thus a grace period of 17 days does not seem to usunreasonable under the circumstances, especially in view, of the,factthat the further delay in discharging Falkner was due to an illnesswhich prevented him from returning on the following day, as agreed,with his final -decision to resignr or face dismissal.3 ' From the fore-going, `it is apparent that Respondent not only acted in a reasonableand timely fashion, but in no way condoned Falkner's' actions in thepremises 4We shall, therefore; dismiss the complaint in its entirety.ORDER'.Upon the entire record in this case, and,pursuant to Section 10 (c)of the National Labor Relations-Act, as amended, the National LaborRelations Board hereby orthat the complaint against the Re-spondent, Stockham Pipe Fittings Company, Birmingham, Alabama-,be, and it hereby is, dismissed. ,3When, on November 6, 1946, Falkner returned to Respondent's offlce'and informed theCompany he would not resign, he was immediately discharged.4 Since we are in agreement with the Trial Examiner that the record fails to show thatdoned by'Respondent,we, find.if unnecessary to pass tupon Trial,Ex6minei's -additionalfinding based on theConsolidated Aircraft Corporationcase(Matter of, Consolidated Air-craft Corporation,74 N: L. R B. 694),'that Falkner's refusal to-take his case to arbitra-tion pursuant to the provisions of the contract,constitutes a bar to the remedy sought.- STOCKHAM PIPE FITTINGS COMPANYINTERMEDIATE REPORTANTIRECOMMENDED ORDER631William M. Pate,Esq., for the General Counsel.Douglas Ararat,Esq., and E. Grant Fitts, Esq., of Birmingham, Alabama, forthe Respondent.Jerome A. Cooper,Esq, of Birmingham, Alabama, for the Complainant.STATEMENT OF THE CASEUpon a charge filed on October 27,1947,' by Kenneth M. Falkner, an individual,herein called the complainant, the General Counsel for the National Labor Re-lationsBoard,2 by the Regional Director for the Tenth Region (Atlanta,Georgia), issued a complaint dated March 30, 1948, against Stockham PipeFittings Company, Birmingham, Alabama, herein called the Respondent, alleg-ing that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act, and Section 8 (a) (1) and 8 (a) (3) and Section 2 (6) and (7)of the Act as amended by the Labor Management Relations Act, 1947, 61 Stat. 136.Copies of the complaint and notice of hearing thereon were duly served upon theRespondent and the complainantWith respect to unfair labor practices, the complaint alleged, in substance,that respondent: (a) on October 16, 1946, discharged Kenneth M. Falkner andrefused to reinstate said Falkner because of his'membership in and 'activitieson behalf of the United Steelworkers of America', C. I. 0, herein called theUnion, and because he engaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aid and protection ; (c) dis-criminated in respect to the hire and tenure of employment of said Falkner inorder to discourage membership in said Union, and thereby interfered with, re-strained, and coerced its employees in the exercise of their rights guaranteedunder Section 7 of the Act, in volation of Section 8 (a) (1) thereof.In its answer as amended, Respondent admitted the factual allegations of thecomplaint regarding the nature of its business operations, but denied the allega-tions relating to unfair labor practices. It affirmatively averred in substance:'(1)Falkner had been discharged for instigating and encouraging the employeesto engage in a strike in violation of a no-strike clause in Respondent's contractwith the Union; (2) that it would not effectuate the purposes of the Act to liti-gate the allegations of the complaint regarding the discharge and order Falknerreinstated, because he refused to take his discharge case to arbitration pursuantto an arbitration clause contained in the said contract; and (3) that the chargeupon which the complaint was based was not timely filed. 'Respondent filed a preliminary motion to dismiss the case on May 11, 1948,before the opening of the'hearing,for the reason that the charge had not beentimely filed.This motion was referred to Trial Examiner Martin S. Bennett forruling and the said- Trial Examiner by written order dismissed the motion on May26, 1948.i A copy of this charge was duly served upon the Respondent on October 29, 1947.2 The General Counsel and the attorney representing him at the hearing are referred toas the General Counsel.The National-Labor'Relations Board Is referred'to'as the Board. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to notice, a healing:was held at Birmingham, Alabama, on June 30,July 1, 2, 20, 21, and 22, 1948, before the,undersigned, the Trial Examiner dulydesignated to conduct the hearing by the Chief Trial Examiner. The GeneralCounsel, the Respondent, and the complainant were represented by counsel at thehearing.Full opportunity to belheard,^ to examine' and cross-examine witness,hnd,to introduce evidence bearing on the issues -was afforded all parties.At the opening of the hearing, Respondent renewed its motion to dismiss thecomplaint previously denied, by Trial Examiner Bennett.Final ruling was re-served by the undersigned. The motion was based upon Trial Examiner Bennett'sdenial of Respondent's preliminary motion to dismiss the complaint upon theground that under Section 10 (b) of the amended Act, "The complaint could notissue because the unfair practice which was the basis of the complaint had occur-red more than six months prior to the filing of the charge with the Board andservice of a copy thereof upon the Respondent."The said charge was filed onOctober 27,.1947.Service of a copy of this charge upon the Respondent wasmade on or about October 29, 1947, and the complaint herein issued on March30, 1948.The Board has previously held that the limiting language of Section 10,(b) does not prohibit the issuance of complaints in any case in which the chargewas filed and served before, or within 6 months after August 22, 1947, the effectivedate of the amendment to the Act. The Respondent was duly served within thisperiod with a copy of the charge previously filed with the Board alleging thatRespondent had discriminately discharged Falkner, thereby interfering with,restraining, and coercing its employees in the exercise of their rights guaranteedin Section 7 of the Act. In view of the above, the ruling heretofore entered byTrial Examiner Bennett in this case is affirmed!During the hearing, Respondent was permitted to amend its answer for thepurpose of adducing evidence in support of a further motion to dismiss the com-plaint for the asserted reason that Falkner had failed to seek a review froman order of the Regional Director, entered on December 9, 1947, refusing toissue a complaint on the basis of an earlier charge filed jointly by Falkner andthe Union because the Union had not complied with the requirements of Section9 (f), (g), and (h) of the amended Act. The Regional Director's order was en-tered in a case docketed as 10-C-2143, which was initiated by the filing of the saidjoint charge.The record shows that while action in Case No. 10-0-2143 was pending inthe Regional Office, Falkner meanwhile had filed an individual charge on October27, 1947.This charge was substantially identical in contents with the chargeearlier filed jointly by Falkner and the Union.Following the refusal of theRegional Director to issue a complaint in Case No. 10-C-2143, he issued a com-plaint in the instant case (10-CA-99) on March 30, 1948, based upon the individualcharge filed by Falkner.The Respondent admits receiving a copy of this latercharge filed on October 27, 1947, by Falkner, on October 29, 1947.Respondent firstobjected to the procedure followed when it filed its present motion to amend anddismiss the complaint with the undersigned on July 11, 1948, during a recess in theinstant hearing.'Certainly,Respondent was in no way prejudiced by theprocedure followed by the Regional Director, because there had been no litiga-tion on the merits until this hearing opened on June 30, 1948. The charge uponwhich the instant case is based was filed by Kenneth Falkner an individual.8 SeeMatter of Vanette Hosiery Mills,80 N. L.R. B. 1116;,Matter,of Itasca Cotton Manu-facturingCo., 79 N. L. R. B. 1442.'* No adverse action had been taken by ,the Regional Director. concerning the,individualcharge filed by Falkner. STOCKITAM :PIPEFITTINGS COMPANY633It is immaterial that Falkner is a member of the Union; that the Union mayhave desired Falkner to take the action he did, and that the Union might derivean incidental benefit from a finding that'an unfair labor practice was committedin the case.'The Respondent's motion to dismiss the complaint for the rea-sons advanced is denied.At the end of the hearing, a motion concurred in by all counsel to conform the.pleadings to the proof in respect to formal matters was granted.Oral argument was presented to the undersigned by all parties, which isincluded in the record.The parties were granted 15 days time in which tofile briefs with the undersigned.The time to file briefs was thereafter extendedby the Chief Trial Examiner and briefs have been duly received from Counselfor Respondent and the Complainant.On August 30, 1948, counsel for Respondent filed a .motion with the under-signed requesting that numerous corrections be made in the official transcriptof the proceeding.Thereafter on September 7, 1948, the General Counsel by letterto the undersigned stated that he had no objections to the proposed corrections.The undersigned has marked Respondent's "Dlotion to Correct the Official Reportof Proceedings" as Trial Examiner's Exhibit No. 1, the'above-mentioned letterfrom the General Counsel as Trial Examiner's Exhibit No. 2, and he has physi-cally inserted them as formal Exhibits in the case in the Exhibit file. It ishereby ordered that the official transcript may be considered as corrected inaccordance with the specific corrections requested by Respondent in his saidMotionUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStockham Pipe Fittings Company is a Delaware corporation. Its principalexecutive offices and main plant are maintained at Birmingham, Alabama,where it is engaged in the manufacture, sale and distribution of metal pipe fit-tings and valves. It maintains branch offices and warehouse, not involved inthis proceeding in the States of Massachusetts, New York, Pennsylvania, Illinois,Texas, and California, and in the District of Columbia.During the year endingMarch 1, 1948, which is generally representative of the scope of its businessoperations, Respondent purchased raw materials consisting principally of metalsvalued in excess of $1,000,000, of which approximately 30 percent was pur-chased outside the State of Alabama and shipped in interstate commerce to itsBirmingham plant.During the same period Respondent sold finished products,valued in excess of $1,000,000, of which approximately 80 percent was sold andshipped to customers doing business in States other than Alabama.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION NAMED IN THE CO_IIPLAINTUnited Steelworkers of America, affiliated with the Congress of Industrial Or-ganizations, is a labor organization admitting to membership employees of theRespondent.5N L R B. v. Indiana of Michigan ElectricCo., 318 U. S 9, 18.6 It is noted that the Union was not named as a party in the case, and that it did natparticipate in the hearing. 634DECISIONS OF- NATIONAL LABOR RELATIONS BOARDm. THE ALLEGED UNFAIR LABOR PRACTICESA. Outline of labor relations history at the plantThe Respondent has employed about 1,600 rank-and-file production and main-tenance employees at its plant for many years.Insofar as the record shows, the first efforts to organize those employees beganabout the middle of 1943, when the Steelworkers initiated an organizing cam-paign.A consent election was conducted by the Board in the latter part of1943 which was won by the said Union. At some stage of these proceedings, theUnion established Local 3036 at Birmingham to aid in administering the unionaffairs of the employees.Following the election, the Union and Respondent began bargaining negotia-tions.Because of their failure to reach an agreement concerning some of theterms of a proposed contract, a dispute case was carried to the War Labor Board.Thereafter, pursuant to a directive of order of that Board (served upon theparties about April 11, 1945) bargaining negotiations were resumed and onMay 9, 1945, the Respondent and the Union entered into a collective bargainingagreement signed by the Union on behalf of itself and Local 3036. This con-tract covered all of the Respondents' rank and file production and maintenanceemployees.Among other things, it contained a maintenance of membershipproviso, a dues check off clause for its members, a five step grievance procedure,arbitration and no-strike provisions clauses.The provisions of the agreementdeemed to be particularly material to the issues are :Section 3ManagementThe right to hire, promote, transfer, discharge or discipline for justcause, and to maintain discipline and efficiency of employees, the deter-mination of type of products to be manufactured, the location of plants,the planning and scheduling of production, the methods, processes andmeans of manufacturing, are the sole responsibility and prerogative of theCompany, except as otherwise provided in this Contract.Section IIProcedure for Handling ComplaintsA complaint or difference of opinion on any matter concerned with anemployee's work should first be discussed with the employee's foreman. Incase the employee and foreman are unable to reach a satisfactory solutionthe employee will take the matter up with the superintendent of the Depart-ment.Failing a satisfactory solution with the superintendent, the employeewill take the matter up with the Director of Employee Relations. Shouldthis procedure not result in a settlement of the complaint the employee mayrefer the matter to the Union's plant committee outside of working hours.If the Committee feels that there are grounds for further handling of thematter, they may discuss it with the Director of Employee Relations. Stillfailing a solution, should the Union desire to carry the matter further, it willbe the subject of discussion and negotiation between Company managementand Unionmanagement. STOCKHAM PIPE FITTINGS COMPANYSection -12Arbitration635Grievances involving the application or interpretation of the terms ofthis agreement' may be submitted by either party to arbitration, however,any such matter not so submitted within thirty (30) days of the datewhen the Union management takes it up with the Company management, maynot be made the subject of arbitration. If within ten days the parties areunable to agree on the name of the arbitrator, the Senior Federal DistrictJudge for the Southern Division of the Northern District of Alabama maybe requested to designate a panel of five men. From this panel the Unionand the Company' will each strike two names. The remaining person willbe the arbitrator.At the conclusion of the' arbitration proceeding the arbi-trator shall render a decision and his decision shall be final and binding uponthe parties.The arbitrator shall not have the power to add to or subtract fromor modify any of the terms of this Contract, or any agreement supple-mental hereto, nor to pass upon any controversy arising from any demandto increase any wage rate.The cost of the arbitration shall be borne equally by the Union and theCompany.Section 16Lock-Outs and StrikesThe Company agrees that there will be no lock-outs during the life ofthis Agreement.The Union agrees that there will be no strikes of any nature, sit-downstrikes, stoppage or slowdown of work or boycotts of any nature during thelife of this Agreement.The date of expiration of the contract was December 31, 1946, with a pro-vision1for automatic yearly extensions, absent the service of a 30-day notice be-fore any expiration date.Pursuant to a provision to reopen wage negotiationsduring the contract term, a wage increase of 181/._ cents an hour was obtained bythe Union in March 1946 for all employees in the unit following the settlement ofthe industry-wide strike in the basic steel plants.Respondent's plant was notinvolved in that strike.The Union and the Respondent have continued their contract relations cover-ing employees in the unit to the present time.'B. Chronology of other material events1.The work stoppage in the malleable iron foundryOn or about September 5, 1945, the foreman in this department dischargedan employee assertedly for refusal to obey orders. Soon after the discharge,on the same day, an undisclosed number of employees in the department quitworking as a protest against the discharge.A few minutes after the work stoppage started, Charles Breeding, the plantcommittee man in the foundry, went to the tool-room to inform Kenneth Falkner,the complainant herein and the plant committee chairman for Local 3036 whatTThere is no disagreement between the parties respecting the above findings. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDhad transpired, and presumably to get advice from Falkner regarding it.Afterdiscussing the matter with Falkner, Breeding returned to the foundry.Shortly thereafter, Falkner requested permission from E. M. Niblett, the super-intendent of employee relations, to go to the foundry and endeavor to get themen back to work. Niblett was unwilling to permit Falkner to go there alone,but arranged that Falkner and J. T. Gilbert, Respondent's then general foundrysuperintendent, should go there together.Soon after Falkner and Gilbert arrived at an areaway outside of the foundrybuilding, Breeding, the foundry committee man, and some of the striking em-ployees walked out of the foundry building and gathered in a group near Falknerand Gilbert.Falkner, in the hearing of this group, asked Gilbert what had transpired inthe department prior to the work stoppage.Gilbert replied that the foremanhad discharged one of the employees for allegedly disobeying orders, whereupon,Falkner in substance asserted, some your "damn" foremen are too domineer-ing.Gilbert, after a short interchange of comments between him and Falknerrelative to respective rights and obligations of management and employees, curtlyremarked to Falkner, in substance, you were permitted to come here to assistin gettting the men back to work, are you going to do so or not? Falkner thenasked Breeding to request the strikers to return to work and to inform themthat the discharge case could be processed as a grievance.' Shortly thereafter thestrikers resumed work.Later on this day, Falkner was reprimanded by several of the plant officials forallegedly interfering with matters concerning plant discipline by calling a plantforeman, a damn, or G- D- foreman in the presence of rank-and-file employees.The respondent did not otherwise discipline him.2.The core room strike on July 16, 1946According to the credible testimony of L. B. Bewley, Respondent's directorof industrial relations, which was not convincingly refuted : the methods pre-viously followed in making mold cores had been changed some months priortoMay 1946; that .following these method changes, time rates had been restudiedon about 123 core operations performed by five of the core room employees ;and that following such restudies, new piece rates were set in May 1946, for.the said operations affected by the changes.The five employees concerned in the rate change complained that their grossearnings had been lowered as a result of the changes, and entered grievancesconcerning them.During all conferences or negotiations regarding these core room grievancesheld between the alleged, aggrieved employees and their plant committee repre-sentatives with management during the first four steps of the grievane procedure,the respondent asserted that under Section 3 of the agreement, which provided,among other things, "the methods, processes and means of manufacturing arethe sole responsibility and prerogative of the company" together with the pro-vision in the arbitration clause which provides that "the arbitrator shall nothave the power . . . to pass upon any controversy arising from any demandIn addition to filling the office of chairman of the plant committee Falkner was alsofinancial secretary of Local 3036.As an officer of the Local, he had participated in thecontract negotiations with Respondent and had also signed the contract, hence was fullyacquainted with the no-strike provision in the contract, but he failed to warn the strikers.that they were violating it. STOCKHAM PIPE FITTINGS COMPANY637to increase any wage rate" such disputes are not subject to arbitration under theterms of the agreement.International representatives of the Union took over the core room grievancesfor the fifth step negotiations on or about July 10, 1946.Negotiations concerning them were still pending when several unidentifiedcore room employees walked out on strike on July 16 and also on July 17, 1946,when substantially all of the balance of the production and maintenance em-ployees walked out on a general strike.At the time, Respondent was checkingoff dues for 82 percent of the employees. It has continued to check off duesto the present time and the monthly percentages of dues checked off thereafterindicate that there has been no substantial decrease in union membership.Thereafter, following further negotiations between the Union's representa-tives and management, it was agreed that when differences concerning piecerate changes arose which were not settled by interparty negotiations such dif-ferences may be taken to special arbitration.The machinery set up to handlesuch disputes require that the Steelworkers appoint one of its staff time-studyengineers to conferwithRespondent's chief engineer,and, if these two personsfail to reach agreement they shall mutually agree upon the appointment of aqualified time-study engineer to arbitrate the dispute, and that his decisionshall be final and binding.'Shortly after the work stoppage started in the core room, Willie Bogan, thecore room plant committee man for Local 3036, obtained permission from hisforeman to go to Falkner's department for the purpose of enlisting Falkner's aidin getting the strikers to return to work.Bogan testified without substantialcontradiction, as follows, concerning a conversation held with Falkner at thetime :Will you [Falkner] come and help me get them back on the job?Q.What did he say?A. He said there is nothing I can do.He said, I have been criticized somuch, for those kind of doings, getting fellows back on the job, settlingtheir grievances and things like that. I can't go.You go back and see yoursupervisor and whatever you do is all right."Q.What did you do then?A. I went back to the core room, and [Cranford, my supervisor] said, askthe fellows, are you going back to work? If they are not, to punch out.Since Bogan was a naive colored man, a fair inference arises that he relatedthe gist of his conversation with Falkner to Cranford as well as to the strikers,and that Cranford in turn reported the matter to Respondent's officials, as wasasserted by Respondent. Shortly after Bogan's conversation with Cranford,Bogan and the strikers left the plant without punching out on the time clockand did not report for work on the next morning. The record fails to disclosethe identity, (except for Bogan) or number, of strikers involved in this strike.I assume, however, that it only included those concerned in the piece rategrievances.OR is clear from all the above that Respondent's insistence that such disputes shouldbe decided by an arbitrator with special qualifications was neither arbitrary nor capricious.30Falkner's version of his conversation with Bogan regarding this incident does not varymaterially from that of Bogan's.Falkner, although an officer of Local 3036,failed to warnBogan that the core room grievances had been taken over for further negotiation by inter-national representatives,or that the strike was a violation of the contract.853396-50-vol 84-44 638DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The strike vote on the night of July 16 ; the general walk out on July 17, 1946.In tlie,latter part of the afternoon of July 16, following the walk-out in thecore room department, Falkner notified all of the officers, the, committee men,and sub-committee men of. Local 3036 to attend a special meeting at the C. I. O.hall in Birmingham, Alabama, at 7 o'clock on that same night.From 20 to 25 of them, including Falkner and Ralph Richards, the presidentof Local 3036, attended it.Falkner, and Richards sat on two chairs at theofficers table facing the audience, during the early part of the meeting.Falkner asserts that his sole purpose for calling the meeting was to acquaintthe officers staff and plant committee men of Local 3036 with the current statusof the core room grievances.He said he had made a previous engagement, forthis same night, to take care of a personal business matter and for this reasonhad to leave the meeting after making a short opening address.According to Falkner, he opened the meeting and told the group that he andthe special negotiating committee who had dealt with management regardingthe core room grievances had exerted their best efforts to reach a favorablesettlement, but had been unsuccessful ; that international representatives of theUnion had taken over the said grievances; that he believed many of the plantemployees were angry because those grievances had not been satisfactorilysettled ; and that while he realized the committee men could not engage inmatters of union concern on company time, because the contract prohibited it,he told them that if all of the committee men failed to avail themselves of everypermissible opportunity to pacify and "calm down" the employees a strike wasinevitable.Falkner said that he then left the hall to keep his other appointment,but returned there about 2 hours later when the men were leaving to pick upPaul Loftis, another committeeman, and drive Loftis to the latter's home inFalkner's automobile.He offered no explanation at the hearing for not post-poning his alleged prior engagement.Jules Jennings, a witness called by the General Counsel testified : shortly afterFalkner had delivered his speech and left the meeting, some unidentified person,or persons present there, proposed that they'strike the plant ; that Richards, whohad been sitting beside Falkner at the officers table when the meeting opened,stated, in substance, whatever you men wish to do, will be satisfactory to me ;and that a vote was then taken and unanimously passed to strike the plant at9: 30 o'clock on the next morning.Fa]kner asserts, and his assertions are not credited, that during the automo-bile ride with Loftis to the latter's home, after the meeting, neither lie nor Loftisengaged in any conversation regarding what had transpired at the meeting afterFalkner, had left; and further asserts that he first learned of an impendingstrike at 9: 30 o'clock on the next morning when a fellow employee in his depart-ment told him that the employees in the next department were walking out. Onthe other hand, Joseph Izzie, a witness called by the Respondent testified: hehad been employed for about 3 years at the plant as a machinist ; that he hadjoined the Steelworkers and had been appointed steward in his department byFalkner; that about 2 weeks before the strike he observed Falkner, PaulLoftis and several other employees (whose names he did not know) gatheredtogether in a group outside the plant, that he walked up to the group and askedFalkner what was brewing; that Falkner then -told Izzie, in the hearing ofLoftis and the others present, that Respondent' had already cut the wages of 125employees ; that Respondent's, vice president, Richard 'Stockham and its per-sonnel director, Luther Bewley had informed Falkner that Respondent planned "STOCBHAM PIPE FITTINGS COMPANY639to cut the hourly, wages of all other employees 10 cents an hour ; " that Falknerthen .stated to. Izzie, "well, I can tell .you [a strike] is coming and I am nowappointing you picket marshal to be ready for the strike." In addition, Izziealso testified without denial: Paul Richards, the president of Local 3036, cameto him before work commenced in the morning of July 17 and told him'a strikevote had been passed at a meeting held on the previous night to strike the plantat 9: 30 o'clock on that morning ; that Richards then instructed Izzie to tell theemployees in the machine shop to walk out at the time set ; that Izzie did soand walked out with them ; that pursuant to Falkner's earlier instructions healso engaged in picket duty during the strike ; and that thereafter he was discharged for the asserted reason that he was a leading participant in the strike.Izzie is -now working elsewhere. "Neither Loftis nor Richards were "called, totestify, therefore the only contradiction to Izzie's above testimony is Falkner'sdenial that he ever engaged in such a conversation with Izzie. Basing my opinionupon my observation of Falkner and Izzie, together with a realistic considerationof all the evidence, I conclude that Izzie was a more trustworthy witness thanFalkner.I accept Izzie's version of the above-purported conversation with Falk-ner as credible and true.Ordinarily, about 1,600 men do not concertedly walkout on strike at a given hour without advance planning and preparation.At 9: 30 o'clock on the morning of July 17, 1946, Falkner and substantially allof the production and maintenance employees walked out.Despite Falkner'sassertion that he was unaware that the plant was to be struck on this morning, headmits, when he was informed by a fellow employee at 9: 80 o'clock that employeesin another department were walking out, he stopped his machine, locked his toolsup in his tool box, changed his clothes, punched out on the time clock-and thenleft the plant.Following the strike, the plant rejnained closed until September 11, 1946.TheRespondent and Union availed themselves of the services of United States Com-missioner of Conciliation Finch to assist in settling the strike.On or aboutSeptember 8, 1946, the Respondent submitted a proposal in writing containing thegrounds on which it agreed to settle the strike and the Union accepted it.The strike settlement agreement provided, among other things :The Company will reopen the plant, restoring all men, including HenryJohnson,'2 to the jobs they held on July 16, 1946,reserving to itself all of itsrights under Section 3 of the Agreement between the parties in the case ofany worker found by the Company to have had any responsibility in con-nection with the strikes of July 16 and 17.[Emphasis supplied.]Pursuant to the above agreement, the strikers returned to work on September11, 1946, Paul Richards, the president of Local 3036, voluntarily quit on September12, or 13, 1946, after collecting his vacation pay for the year of 1946.4.The discharge of Falkner and other employeesFalhner began his employment with the Respondent about 13 years ago.Since that time he had been regularly employed as a tool and die maker untiln Other than in the within testimony of Izzie, the record does not contain a furthermention of such wage cuts.Izzie in his testimony said he later learned that Falkner'sstatements concerning them were false.12The record is not clear regarding Johnson's case, but seems to show that Johnson hadbeen transferred to another job in the plant some weeks prior to the strike, and that hewas working at the time the strike began. . 640DECISIONS OF- NATIONAL LABOR RELATIONS BOARDhis dischargeon November 6, 1946.Respondentmakesno contention that hewas an incompetentemployee and the record indicates that he was a highlyskilled and competent tool maker.When the Union started itsorganizingcampaign in the summer of 1943,chairmanof the plant organizing committee.Followingthe designation of the Union as majority representation at the consent election,he was elected financial secretary of Local 3036 and at or about the same timehe was alsoappointed chairman of the plant committee.He continued to holdboth of these positions in the union organization until his discharge. In hiscapacityas an officerof Local 3036, he participated in the negotiations of thecontract signed on May 9, 1945, and was one of the signers thereof. In addition,the record shows that he vigorously pressed the negotiations of all grievancesbrought to his attention as chairman of the plant committee.Insofar asthe record shows Falkner had never been disciplined or allegedlydiscriminated against forhis unionactivities before the general strike at theplant started on July 17, 1946.The followingincidents,not previously mentioned, are presently set forth,because to some extent they tend to support the Respondent's assertion thatFalkner was discharged for the basic reason that it believed him to be a leaderin the strikeactivities.E.M. Niblett, a witness called by the Respondent, credibly testified withoutdenial : he is an assistant to Respondent's vice president, Richard Stockham ;that ata meetingheld between management representatives with Falkner andother membersof the plant committee, as representatives of the union, duringthe latter part of 1945, Falkner asserted "we are organized to the point where Ican shut the plant down any time I want to in seven minutes."Vice-President Stockham, a witness called by Respondent, credibly testified,without substantial denial, that during the time Falkner was pressing the coreroom grievances in June or early July 1946, Falkner told Stockham there wasgoing to be a strike at the plant and that he, Falkner, would do nothing to pre-vent it.E. M. Marcellus, Respondent's labor relation consultant testified that duringthe strike he advised the Respondent that since Falkner was an official of theUnion, Falkner had a special responsibility to comply with the provisions of theno-strike clause which Falkner had helped negotiate, that Falkner was notprivileged to engage in a strike in violation of the agreement, and that he advisedRespondent to discharge Falkner because of the latter's strike activities.Falkner admitted Marcellus had asserted that Respondent believed Falknerwas responsible for the plant shut-down during one of the strike settlementnegotiations held with Conciliation Commissioner Finch in September 1946.Asappears above, the agreement approved by the Union provided that all strikerscould return to work on September 11, subject to a reservation that Respondentcould later discharge those responsible for instigating the strike aftermaking afurther investigation.Falkner also testified that Richards, the president of Local 3036, informedFalkner during the lunch hour on September 13, that Respondent had dischargedtwo of the union members assertedly because they had been leaders in the strikeactivities, that about an hour later Falkner learned that two other men had beendischarged for the same alleged reason, and that he then went to Personnel STOCKHAM PIPE FITTINGS COMPANY641Director Bewley to discuss the matter with Bewley.His testimony,concerning-conversation with Bewley regarding it is as follows :Q.What conversation did you have with Mr. Bewley?A. I asked him why he was firing our people, and he said because theyled the strike, and I asked him is that all you are going to fire for [thatreason] have you finished? and he said, "well, why next we start'on thehigher union officials."Richards, the president of Local 3036, voluntarily quit later on this same dayafter drawing his vacation pay for the year 1946.Also, on this same day, Field Representative Poarch of the Union called Re-spondent's vice president, Richard Stockham, on the telephone.According toStockham's credible and undenied testimony, Poarch told Stockham that Falkner-was presently seeking another job, because he had decided to quit his job withRespondent, but wanted to remain on the job until the cases of the employeesdischarged on that day were disposed of at an arbitration hearing. Stockhamtestified that on this occasion he told Poarch that the Respondent had alreadydecided to discharge Falkner18Respondent credibly asserts as a result of thisand other information it had received regarding Falkner's intention to quit, itdecided to defer Falkner's discharge until after the arbitration cases were-disposed of.Eight employees were discharged on September 13, 1946,14 assertedly becauseof their leadership in the strike activities.All cases were taken to arbitration.An arbitration hearing concerning them was held on September 28 and 29, 1946.The grievances of three of them were sustained and they were reinstated, but thegrievances regarding the other five were disallowed.There are no allegations inthe complaint regarding these discharge cases, and the matters therein involvedwere not litigated in the instant case.'Thereafter, on or about October 14, 1946, Vice-President Stockham and Per-sonnel Director Bewley met with District Director Farr of the Union for a gen-eral discussion concerning the handling of grievances.During the meetingaccording to the credible and undenied testimony of Stockham and Bewley, Farrtold them Falkner had informed Farr during the preceding week that Falknerwas contemplating taking a job at Knoxville, Tennessee.'Falkner asserted at the hearing that he had never told any other person thathe intended to quit his job at Respondent's plant, but the undersigned does not-credit his assertion. It seems unlikely that Poarch and Farr would have madethe statements attributed to them by the Respondent's witnesses unless Falknerhad told Poarch and Farr that he was going to quit. In addition, as appearsbelow, Falkner admits he had been seeking other employment before Respondentdischarged him.On October 16, 1946, Respondent's factory manager, L. N. Shannon, calledFalkner into his office.Falkner's version of the conversation carried on betweenthem is briefly covered by the following excerpts from Falkner's testimony :I [Shannon] have been hearing a lot of wild rumors all over the plantabout you going to leave here. . . and he said, I want to button it up13 Poarchgave no testimonyat thehearing.14The names of these eight employees are JosephIzzie,Willie Bogan, Jules Jennings,Will Jones, James Walker, Thomas Smith, Ed Hollingsworth, and Willie Gay.-15Farr gave no testimony at the hearing.- 642DECISIONS. OF NATIONAL LABOR RELATIONS BOARDtoday and said I want you to leave here-I am prepared-to keep you goingand help you when you leave us until. you become located,. and then -heaskedme to resign.I replied, well, I have been dickering fora job, Mr.-Shannon, but I haven'tgot it yet and won't know for several days whether or not I am going togetit....I said,my wife is in Tennessee ever since we had that strike, and Iwould not like to move from Alabama [to another State] without talkingwith her. . . . and he said, hell, go on up and talk it, over with her. I willpay your way. . . . I said-I appreciate your offer, but I don't feel likeresigning with you pushing me. . . . I said, I can't [make up my mind now]Iwill need a little time.He said, now listen after all if it had not beenfor the fact we knew you were going to leave here, you would have beenincluded in the group who went to arbitration. . .Then, he told me again he did not want me in the plant anymore-butto Call him about 11 o'clock [on the following morning].Shannon's version of this conversation differs from the above version givenby Falkner to the extent at least of asserting reasons for terminating Falkner.He credibly asserts, in substance, that he accused Falkner of violating the no-strike clausein the Union's contract and from failing to attempt to prevent therank and file union members from violating it, that Respondent believed Falknerwas responsible for the strike, because it had been informed Falkner failed toadvise Willie Bogan that the work stoppage in the core room was a violation ofthe contract and also told Bogan at the time, that he, Falkner, did not carewhat the core room employees decided to do, that he then told Falkner thelatter would have been discharged with those eight employees discharged on Sep-tember 13, had Respondent not been informed that Falkner was currently lookingfor another job and intended to quit after the arbitration cases of the other8 employees was disposed of ; and that he then told Falkner he, Shannon,thought it would be to the best interests of Falkner, the Union, and RespondentifFalknerwould resignrather than be discharged.. Shannon further testifiedthat when Falkner requested additional time before making a final decisionconcerning the matter Shannon granted it,-but, at the time made it clear thata termination, either voluntary or involuntary was inevitable.Falkner asserts that shortly after the above meeting with Shannon, lie sufferedfrom an attack of bronchitis and was confined to his hone for about 2 weeks.He returned to Shannon's office on the afternoon of November - 6, 1946, andinformed Shannon that he would not quit voluntarily.According to Falkner,and his testimony on this point is not denied, Shannon again requested Falknerto resign and offered to advance him a month's wages if he would do so, andwhen Falkner refused to resign, Shannon remarked, "he was sorry that hewas not salesman enoughto sell me a bill of goods, that he had hoped he could,and said if that's the way you want it, you can just consider your grievanceready for arbitration.On that same, or the following day, Falkner was handeda release slip dated November 6, 1947, stating as a reason for the discharge,"Discharged for misconduct connected with his work."Falknerfiled a grievance which was disallowed by the Respondent. Thereafter,he refusedto take his case to arbitration pursuant to theprovisions in thecontract 1e1e'Bewley credibly,testifiedwithout denial that at the time of the arbitration decisionaffecting the eight employees discharged Falkner stated, "I am through with arbitration." STOCKHAM PIPE, FITTINGS COMPANY643,C.ConclusionsExcept forthe allegation in the complaintthat thedischarge of Falkner wasdiscriminatorythere areno other allegationsof unfairlabor practices by Re-spondent.Nor is there any historyof past unfairlabor practices by theRespond-ent.Insofaras the recordshows the Union andRespondent have enjoyed excel-lent contract relations up to thepresent time.The GeneralCounsel and counsel for Falkner, ineffect, contend: (1) Falknerwas discriminatorily discharged because of his leadership in 'all union'activitiesand for the persistentand aggressive manner inwhichhe carried out his dutiesas a union officer;(2) that thedefense interposedby Respondent, namely, thatFalkner was discharged because of his leadership and participation in the strikein violation of the no-strike clause in the contract was merely a pretextadvancedto coverup the realreason forhis discharge;and (3)in any event,Respondent'sdefense falls,because Falkner's dischargewas not timely.Regarding.the first contention above,the undersigned finds if lacks merit.It is true that Falkner was the outstanding leader in all union activities,for therecord shows he was chairman of the organizingcommittee during the drive toorganize the plant in the summer of 1943, and that after the Union was designatedas majority representativehe became financial secretary of Local 3036 and chair-man of the plantcommittee.It is likewisetrue thatas chairmanof the plantcomuiitee he persistently and aggrssively advanced the cause of the Union andconcerted activitiesamong the employees as contendedabove.But, it is also truethat theseactivitieswere carriedon for about 3 years before the July 1946 strike:Insofar asthe recordshows Falkner orno other employee was subjected toreprisalsor other purported discriminatory treatment because of these activitiesduring the 3-year period precedingthe July 17, 1946, strike.Moreover,it conclu-sively appearsthatRespondenthas enjoyed excellent contract 'relatiohs with theUnion forseveral years,and that theserelationshave continued to the presenttime, despitethe fact that the Union allegedly has not complied with the require-ment of Section (f), (g), and (h) of the Act.In respectto the second contention above urged by the General Counsel andComplainant, the undersignedalso findsit lacks substantial merit.Nothing inthe recordcreates areasonable doubt in my mind that there existedprobable causefor the Respondent to believeFalkner, in substantial part, wasguilty of encouraging the employeesto engagein strikeactivities in violation ofthe no-strikeclause inthe contract.For instance, although Falkner helpedto negotiate the contract and was one of the signersthereto, he.walked out onstrikewith the otheremployees on the morningof July 17, 1946, although he knewthatRespondenthad not breached the contract.In addition,the record showsthat he told Niblett,one of Respondent's officers, about6 months before the strike,that the employeeswere so well organized,."I can shut the plantdownany timeIwant to," that about 3 weeks before thestrike, he also toldVice-PresidentStockham,he, Falkner, expecteda strike;but wouldmake no effortto avert it ;and that Respondent credited a reportreceived from one of Bogan's supervisorsto the effectthat on the morningof July 16, 1946, during the work stoppage in thecore room department,Falkner toldBoganwhen the latter went toFalkner toseek advice concerning ending thework stoppage,he, Falkner told Bogan thatFalkner did not carehow thedispute was disposed of.Though there appears to-,have been a studied effort onthe part-of Falknerto avoid participating in the general discussion concerning strike action engagedin at the meeting called by Falkner-on the 'nightbefore the-general-strike'which 644DECISIONSOF NATIONALLABOR RELATIONS BOARDbegan on the morningof July 17, 1946, a 'realistic consideration of all the evi-dence impelsa conclusion that Falkner called this meeting for the express pur-poseof lining up additional support for` the impending' strike.Two weeksearlierFalknertold Joseph Izzie, another plant committee member, that astrike was then brewing.At the same time, he also appointed Izzie to serveas marshallon the strike picket line.Although Falkner was solely responsiblefor calling this meeting, he offered no explanation at the hearing for not post-poning an alleged previous engagement made by Falkner for the same night themeeting was held.After making a brief andrather innocuous opening state-ment, Falkner left the hall and did not return until the meeting was breaking up.Falkner admits that when he returned to the hall, he invited Paul Loftis toride to the latters homein Falkner's automobile.Falkner asserts, and hisunsupported assertionis deemedincredible, that neither he nor Loftin engagedin anyconversationpertainingto what transpired at the meeting during Falk-ner's absence.Although several of the Respondent'switnessescredibly testified that rumorsof a strike were rampant throughout the plant on the morning of July 17, 1946,from the time it opened at 8 o'clock on that morning, Falkner denies that heknew the plant was going to be struck until 9:30 o'clock on that morning when afellow employee told Falkner that employees in the next department were walk-ing out.With thisassertedscanty knowledge, Falkner admits that he joinedthe walk-out despite the fact that he had helped, negotiate and thereaftersigned a contract containing a valid no-strike clause.Sixteen hundred employeesworking in scattered departments of a large plant do not ordinarily walk out con-certedly at a set hour, absent advance planning and preparation for a strike.In view of all the evidence, the Respondent's belief that Falkner was, at least,one of the instigatorsof thestrike was not unreasonable.The right of discharge for violation of a no-strike clause in a contract iswell established ITHowever, the General Counsel contends that Respondent waived any right ofdischarge it may have had by reason of the fact that Falkner was permitted towork for about 7 weeks after the strike was settled:In support of his contention, the General Counsel cited theCarey Salt Companycase 18 in his argument before the undersigned. 'In that case the Board found :That it was clearly intended and understood by the parties participatingin the settlement negotiations that all the striking employees would be"returned to work" is established by the uncontroverted testimony, and heldthat the refusal to reemploy the, purported leader of the strikers wasdiscriminatory.The settlement agreement in the instant case differs materially from that madein theCarey Salt Companycase above cited, for it provides as follows :The company will reopen the plant, restoring all men, including HenryJohnson, to the jobs they held on July 16, 1946,reservingto itself all of itsrights under Section 8 of the Agreementbetween theparties inthe caseof any worker found by the Company to have had any, responsibility in con-nection with the strikes of July 16 and 17.[Emphasis supplied.]'IN L. R. B. v. Sands Mfg.Co., 306 U. S. 332 ;Matter of'FafnlrBearing Company, 73N. L. R. B.1008;Matter,of JosephDyson t Sons;Inc.,172N. L. R. B.445; andMatterof Scullin Steel Company,65 N. L.R. B. 1294;Matter,of National Electric Products.Corps.,80 N. L.R. B. 995.se IntheMatter of CareySalt Co., 70 N.L. R. B. 92. ('_.STOCKHAMPIPEFITTINGS COMPANY645Accordingly the Respondent with the consent of the Union was privilegedto defer discharges pending further investigation of the strike activities in theinstant case and discharges made pursuant to the agreement are valid.10As previously found in the findings of fact, above, the strikers returned to workon September 11, 1946After Respondent notified the Union, on September 13,that it was going to discharge Falkner and eight other members because of theirstrike activities, Field Representative Poarch of the Union informed Respondentthat Falkner *as then seeking another job, and that he intended to resign fromhis job with the Respondent as soon as the cases of the eight other dischargeeswere disposed of by arbitration.Respondent,'in effect, credibly asserts that it regarded Poarch's representationregarding Falkner's case as arequest from the Union to defer taking immediateaction in Falkner's case andthat acting upon this representation by the Unionit did so.This explanation in the opinion of the undersigned is reasonable andis,accepted as credible.Certainly Falkner was not prejudiced by the delay.The record fails to showthat Falkner's conduct regarding his violation of the no strike was in anyrespect condoned by Respondent.Under the circumstances of this case it wouldnot effectuate the purposes of the Act to order Falkner's reinstatement.On the record made, the undersigned, concludes and finds that the GeneralCounsel and the complainant have failed to show by a preponderance of evidencethat Falkner was discriminatorily discharged within the meaning of the Act.As further defense, Respondent contends that Falkner's refusal to take hiscaseto arbitration pursuant to the provisions of the contract, as set forth above,constitutes a bar to the remedy sought.In view of the Board's decision in theConsolidated Aircraft Corporation,case 20thendersigned deems the defense has merit.In' the- above cited 1 case the Board, among other things, held that while theexistence of.a_collective bargaining contract, between the, parties involved in api oceeding brought under the Act does not preclude the Board from, finding thatunfair labor practices exist and issuing an appropriate order to prevent them,it'further holds:We are of,the opinion, however, that it will not effectuate the statutorypolicy of "encouraging the practice and procedure of collective bargaining"for the Board to assume the roll of policing collective contracts ,by attempt-ing i to decide :whether disputes as to the meaning and administration ofsuch'contracts constitute unfair labor-practices under the Act.-In that case,the Board dismissedthe allegations of discrimination in respectto two employees, because they failed to take their cases to arbitration pur-suant to the provisions of the agreement.Upon the basis of the foregoing findings of fact and entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations is a labor organization within the meaning of Section 2 (5) ofthe Act.2.The Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.20 In theMatter of°Oopperweld Steel-Company,75 N. L. R B 188.20 In theMatter of ConsolidatedAircraftCorporation,47 N. L.R. B. 694, 706-7. 646DECISIONS OF,-NATIONAL LABOR RELATIONS BOARD3.The Respondent has not engaged in any unfair labor' practices within themeaning of Section-8 (1) and (3) of the Act.RECOMMENDATIONS ,Upon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersignedrecommendsthat the com-plaint against the Respondent, Stockhiam Pipe Fittings Company, Birmingham,Alabama, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and' Regulations, filewith the Board, Rochambeau Building," Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (including rul-ings upon all motions or objections) as he relies upon, together with the originaland six copies of a brief in support thereof; and any party may,'within thesame period, file an original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the' filing of such statement of exceptionsand/or briefs, the party filing the same shall serve a copy thereof upon each ofthe other parties.Statements of exceptions and briefs shall designate by pre-cise citation the portions` of the record relied upon and shall be legibly printedor mimeographed, and if mimeographed, shall be double spaced.Proof of serv-ice on the other parties of all papers filed with the Board shall be' promptlymade as required by Section 203.85.As further provided in said Section 203.46,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to'the Board within ten (10) daysfrom thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by theaforesaid.Rules andRegulations,the findings, conclusions, recommendationsand recom-mended order herein contained shall, as provided in Section 203.48 of saidRules andRegulations,be adopted by the Board and become its findings, conclu.sions,,and order, and all objections thereto shall be deemed waived for allpurposes.''.Dated,at Washington, D. C., this 28th day of February 1949.HENRY J. KENT.Trial Examiner.i